 Case: 5:20-cv-00445-GFVT Doc #: 13 Filed: 01/07/21 Page: 1 of 1 - Page ID#: 70




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

 OCTAVIOUS EGGERSON,                               )
                                                   )
           Petitioner,                             )     Civil Action No. 5:20-cv-445-GFVT
                                                   )
 v.                                                )
                                                   )
 FAYETTE CO. DET. CENTER, et al.,                  )                 JUDGMENT
                                                   )
           Respondents.                            )
                                                   )

                                        *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED and ADJUDGED as

follows:

       1.        Petitioner Octavious Eggerson’s petition for a writ of habeas corpus filed pursuant

                 to 28 U.S.C. § 2241 [R. 7] is DENIED WITHOUT PREJUDICE;

       2.        This action is DISMISSED and STRICKEN from the Court’s docket; and

       3.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

                 delay.

       This 7th day of January, 2021.
